PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VARIAN MEDICAL SYSTEMS, INC.
Application No. 16/041,636
Filed: 20 Jul 2018
Patent No. 11,173,325 
Issued: 16 Nov 2021
:	REDETERMINATION OF
: 	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. VMSI-009/001US 307686-2018


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed February 7, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 541 days to 572 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On November 16, 2021, the above-identified application issued into U.S. Patent No. 11,173,325. The patent issued with a PTA of 541 days. The PTA of 541 days was based on 468 days of “A” delay plus 119 days of “B” delay, reduced by 46 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed with a one month extension of time.

The present petition

Patentee avers that he was improperly assessed 46 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on July 16, 2021, subsequent to a Notice of Allowance mailed July 6, 2021.  According to Patentee, he should not have been assessed any Applicant delay for this filing. Patentee also asserts that he should have been assessed an additional 15 days of Applicant delay under 37 CFR 1.704(c)(10), for filing a Request to Correct Inventorship on July 21, 2021.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A) and the amount of “B” delay under 35 U.S.C. 154(b)(1)(B). At issue is the number of days of Applicant delay.


Patentee disputes the assessment of 46 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed July 16, 2021, subsequent to the Notice of Allowance mailed July 6, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  Here, the Office mailed a Notice to File Corrected Application Papers on July 14, 2021. In view thereof, for the Rule 312 Amendment filed July 16, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days (not 46 days).

In addition, Patentee also points out that he should have been assessed an additional 15 days of Applicant delay under 37 CFR 1.704(c)(10), for filing a Request to Correct Inventorship on     July 21, 2021. The Office thanks Patentee for his good faith and candor in bringing this error to the Office’s attention.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
468 + 119 + 0 – 0 – 15 = 572

Conclusion

Patentee is entitled to PTA of five hundred seventy-two (572) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 468 + 119 + 0 – 0 – 15 = 572 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred seventy-two (572) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions

Enclosure:  Copy of DRAFT Certificate of Correction


UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,173,325
		DATED            :  November 16, 2021
		INVENTOR(S) :  Parry et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 541 days.

      Delete the phrase “by 541 days” and insert – by 572 days--